746 N.W.2d 81 (2008)
William Ernest KETELHUT, Plaintiff-Appellant-Cross-Appellee,
v.
Dianne KETELHUT, Defendant-Appellee-Cross-Appellant.
Docket No. 135513. COA No. 270733.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the November 13, 2007 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.